DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
It is noted that a portion of the language added to claim 1 has not been underlined, but is newly added. The wording from line 16 to the end of the claim (line 19) should have also been underlined to indicate that this wording was newly added to the claim. In order to further prosecution, the Examiner is examining the claims as presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action September 11, 2020 has been entered.
Claims 1-8, 10 and 11 are currently being examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 16 of claim 1 states “said liquid (meth) acrylic syrup”. While the syrup would be liquid based on the viscosity values, since the word “liquid” was not previously used in the claim, it is suggested to delete the word “liquid” for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the claim contains a limitation that states the fibrous material is impregnated with the syrup, while the Specification discusses impregnation of the fibrous substrate, is does not describe the impregnation of the fibrous material. The fibrous substrate is defined in Paragraph 32 of the Specification reproduced below:

    PNG
    media_image1.png
    92
    677
    media_image1.png
    Greyscale

This definition does not include the fiber with an aspect ratio of at least 7500 and thus, the cited section of the Specification does not support at least that part of the claim regarding the fiber with an aspect ratio of at least 7500 being impregnated with the syrup. While Paragraph 172 of Applicants’ Specification cites impregnating the fibrous material, this is not a general statement directed to impregnating any fibrous material, but rather it is part of the Example description of impregnating the specific fibrous material of the Example. That material is a specific glass fabric and thus, does not extend the terminology to all of the cited materials of the Specification. 
Claims 2-8, 10 and 11 all depend from claim 1 and thus, also fail to comply with the written description requirement.

Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear how the claimed (meth)acrylic polymer and (meth)acrylic monomer of the syrup would form only a methyl (meth)acrylate homopolymer or copolymer, since neither are required to be methyl (meth)acrylate. While the claim states that the polymeric composite material is formed by the impregnation of the fibers with the syrup, given that neither the polymer nor monomers are required to be methyl (meth)acrylate, it is still unclear if this polymerized syrup and 
Claims 2-8, 10 and 11 all depend from claim 1 and thus, are also rendered indefinite. 

  Claim Rejections - 35 USC § 103
Claims 1-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jambois et al. (US 2009/0081448) in view of Ma et al. (Pultruded fiber Reinforced Thermoplastic Poly(Methyl Methacrylate Composites, Parts I and  II).
Regarding claims 1-7, 10 and 11, Jambois (Paragraphs 31-34) teaches a pultruded composite coated with two layers of thermoplastic. The thermoplastic layers can be formed from polymethyl methacrylate or other thermoplastic polymers (Paragraph 25).The pultruded substrate can be (thus not required to be) a fiber reinforced thermoset resin (Paragraph 20).
Jambois does not teach that the pultruded substrate is formed from a homopolymer or copolymer of methyl methacrylate and fibrous materials as claimed.
Ma (Page 1094) teaches that using thermoplastic poly(methyl methacrylate) (PMMA) in place of a thermoset polymer for forming a pultrusion allows for high-speed processing, low tooling cost, short cycle times, cost reduction due to unlimited shelf life, reduced scrap and waste due to recyclability, ease of repair and ability to weld or fuse parts together. The PMMA is a homopolymer (Page 1086). The pultrusions can be postformed by thermoforming (Page 1094, abstract). The fibers used (Table 1) can be ® fibers with diameters in the micron range. The fibers run continuously through the pultrusion and given that the heating zone alone has a length of 82 cm (Pages 1086-1087), the fibers would have an aspect ratio well in excess of 7500. Further, the fibers are in the form of bundles (Page 1088). Bundles of fibers would meet the usage of two dimensional macroscopic structures as described in Paragraph 73 of the instant Specification. A polymerization initiator is used in the composition (Table 1, Page 1087).The PMMA impregnates the fiber (Page 1088, second column and Page 1090, second column). The impregnation is carried out with a MMA prepolymer with a viscosity of around 0.90 to 1.20 Pa.s at 25°C ((meth)acrylic syrup) that is then polymerized (Page 1088) to form the matrix (Page 1086, abstract). Thus, the matrix and the polymerized (meth)acrylic syrup are the same. 
While Ma does not teach that the impregnation syrup is formed from a (meth)acrylic polymer dissolved in a (meth)acrylic monomer, given that the claim is directed to the final polymerized form, this method of formation is a process limitation in a product claim. The patentability of a product is independent of how it was made.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden is on applicants to show product differences in product by process claims. Given that the MMA prepolymer of Ma has a viscosity in the range of around 0.90 to 1.20 Pa.s (900 to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pultrusion of Ma, in place of the thermoset pultrusion of Jambois, in order to allow for high-speed processing, low tooling cost, short cycle times, cost reduction due to unlimited shelf life, reduced scrap and waste due to recyclability, ease of repair and ability to weld or fuse parts together.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jambois et al. (US 2009/0081448) in view of Ma et al. (Pultruded fiber Reinforced Thermoplastic Poly(Methyl Methacrylate Composites, Parts I and  II) as applied to claims 1 and 2 above, and further in view of Balazek et al. (US 4,938,823).
Regarding claim 8, as stated above, Jambois, using the pultruded substrate of Ma, teaches a multilayer composition that meets the limitations of claims 1 and 2. Jambois (Paragraph 25) teaches that the first coating layer can be formed from a thermoplastic polymer and Jambois discusses examples of the polymers, but does not limit the polymer to those stated. 
Balazek (Column 4, lines 13-32) teaches thermoplastic polymers that can be coated onto a pultrusion. The polymers include many of the polymers of Jambois and also include acrylonitrile-butadiene-styrene (ABS). 
.

Response to Arguments
Applicant's arguments filed September 11, 2020 have been fully considered but they are not persuasive. 
On pages 8 and 9, Applicants argue that the claims have been amended to make clear that the matrix is formed from the polymerized syrup. However, while the claim states that the polymeric composite material is formed by the impregnation of the fibers with the syrup, given that neither the polymer nor monomers of the syrup are required to be methyl (meth)acrylate, it is still unclear if this polymerized syrup and the matrix are one and the same. 
Applicants argue that since Paragraph 172 of the Specification uses the terms “impregnate”, “syrup” and “fibrous material”, that this in some way indicates that the terms “fibrous material” and “fibrous substrate” are used interchangeably. However, while Paragraph 172 of Applicants’ Specification cites impregnating the fibrous material, this is not a general statement directed to impregnating any fibrous material, but rather it is part of the Example description of impregnating the specific fibrous material of the Example. That material is a specific glass fabric and thus, does not extend the terminology to all of the cited materials of the Specification.

Applicants argue that Jambois et al. (US 2009/0081448) does not teach a thermoplastic substrate. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicants argue that one of ordinary skill in the art would find no motivation to use a thermoplastic pultruded substrate in the teachings of Jambois. However, the motivation to use the thermoplastic pultruded substrate was provided by the secondary reference Ma et al. (Pultruded fiber Reinforced Thermoplastic Poly(Methyl Methacrylate Composites, Parts I and  II) which teaches that using thermoplastic poly(methyl methacrylate) (PMMA) in place of a thermoset polymer for forming a pultrusion allows for high-speed processing, low tooling cost, short cycle times, cost reduction due to unlimited shelf life, reduced scrap and waste due to recyclability, ease of repair and ability to weld or fuse parts together.

Applicants argue the polymer of Jambois cannot impregnate the fibers. However, the polymer of the rejection is that of Ma.
Applicants argue that the pre-polymer of Ma is very different than that of Applicants’ (meth)acrylic syrup. However, the MMA prepolymer of Ma has a viscosity in the range of around 0.90 to 1.20 Pa.s (900 to 1200 mPa.s) (Page 1088) measured by a viscometer (Page 1087). These viscosity values are within the preferred viscosity range for the syrup of the instant application.
Applicants argue that the higher molecular weight of the syrup of the instant application produces a matrix with better physical properties. However, this is a conclusionary statement of this purported benefit. Applicants have not provided any data to show that the syrup of Ma and that of the instant application would have different physical properties when polymerized.
Applicants argue that neither Jambois nor Ma teach first impregnating the fibrous substrate and fibers and then polymerizing. However, Ma teaches that the PMMA impregnates the fiber (Page 1088, second column and Page 1090, second column). The impregnation is carried out with a MMA prepolymer with a viscosity of around 0.90 to 1.20 Pa.s ((meth)acrylic syrup) that is then polymerized (Page 1088) to form the matrix (Page 1086, abstract).

Applicants argue that Jambois does not teach that the resin penetrates the fibers as in the instant case. First, it is noted that the instant application also does not teach the resin penetrating the fibers, only that the fibrous substrate is impregnated. Further, the secondary reference Ma teaches that PMMA impregnates the fibers (Page 1088, second column and Page 1090, second column).
Applicants again argue that the higher molecular weight syrup of the instant application would produce a composite with better mechanical properties than the lower molecular weight syrup of Ma. Again, this is a conclusionary statement with no evidence provided.
Applicants argue that Ma does not teach additional layers. However, note that while Ma does not disclose all the features of the present claimed invention, Ma is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the benefits of using thermoplastic PMMA in place of a thermoset polymer for forming a pultrusion, and in combination with the primary reference, discloses the presently claimed invention.

Applicants argue that Balazek teaches away from the instant claims, since it teaches a thermoset substrate. However, Balazek also has the broader teaching of reinforcing materials drawn through a liquid resin impregnating bath (Column 2, lines 58-68), which does not limit the substrate to thermosets. Further, Balazek does not criticize, discredit, or otherwise discourage the use of another substrate as would be required for a teaching away.
Due to amendments to the claims, the rejections from the June 11, 2020 Office Action are withdrawn and replaced by those presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogoe et al. (US 4,402,780) teaches laminating a plurality of sheets that have been impregnated with a thermoplastic resin solution (Abstract). The resin can be polymethylmethacrylate with a viscosity of 100 to 450 mPa.s (Table 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        



January 14, 2021